                           Case 4:18-mc-02298 Document 3 Filed on 01/03/19 in TXSD Page 1 of 1




                  Please            Department of Justice I Tax Division _.
                  Return to:        Financial Litigation Unit I Office of Review
                                    P.O. Box 310 (Ben Franklin Station)
                                    Washington, DC 20044

                                                        ABSTRACT OF JUDGMENT
                                                               NOTICE

                          Pursuant to Title 28, United States Code, Section 3201, this judgment, upon the filing of
                  this abstract in the manner in which a notice of tax lien would be filed under paragraphs (1) and
                  (2) of26 U.S.C. §6323(±), creates a lien on all real property ofthe defendant(s) and has priority
                  over all otherliens or encumbrances whichare perfected later in time. The lien created by this
                  section is effective, unless satisfied, for a period of 20 years and may be renewed by filing a
                  notice of renewal. If such notice of renewal is filed before the expiration of the 20-year period to
                  prevent the expiration of the lien and the com approves the renewal, the lien shall relate back to
                  the date the judgment is filed.

                   Names and J\ddresses of Parties against 'whom jud~ lnents Names of Parties in whose favor judgments have
---~
                   have been obtained
                               --             -- -          -                     been_o_b_tained    -- - -· --  ..
                                                                                                                 ~  ___ ,_   - - -   -     --     ~----   ---·------
                                                                                          ..                 .
--------   -~--
                  -·scott:B:-Gann-----~-- ~--------------- ---- --- - - - - _____.,.---,·----      -----~----   -------------- ---.---   -~--o   ,_   ---------




                   4803 Shady Knolls Drive
                   Allen, TX 75002-2727            I
                                                                               -- United States of America                 I
                  -_Collin County
                                                      Names of Creditor's
                   Amourit of Judgment                                                  Docketed
                                                      Attorneys
                   $897,619.58, plus mterest.         U.S. Department of Justice        Case No. 1:10~CV-00359-EGB (Fed. Cl.)
                                                      Tax Division, TaxFLU OOR Original Judgment filed on April 17, 2017
                                                      P.O. Box 310
                                                      Ben Franklin Station              Case No.4: 18-MC-02298 (S.D. Tex.)
                                                      Washington, D.C 20044             Miscellaneous Case filed on August 20, 2018
                                                      (202) 307-6567
                                                      taxflu. taxcivil@usdoj .gov
                  UNITED STATES OF AMERICA                     CLERK'S OFFICE               U.S. DISTRICT COURT
                                                                                        SOUTHERN DISTRICT OF TEXAS
                                                                                                           ss
                   I CERTIFY that the foregoing is a correct Abstract of the Judgment entered or registered by this
                                                               Court.

                                               Dated: 0a.o~ 3 1              g..o I~
                                               By:~:S                                             , Deputy Clerk
